Title: From John Adams to Richard Rush, 24 November 1814
From: Adams, John
To: Rush, Richard



Dear Rush
Quincy Nov. 24. 1814

“Alexander a Republican”! Was not Napoleon a Republican? A Republican Signifies, “any thing, every Thing and nothing.” The Romans were Republicans. Obscuro loco natus” was a Plebeian, i.e. nothing. The Virginia Gentlemen are all Republicans pro moro romano. Not one of their Posterity is to be “obscuro loco natus.”
Mr John Taylor lives in “Hazelwood,” Mr Madison lives in Montpelier, Mr Richard Henry Lee, lived at Chantilly, the proudest princely palace in Europe, except the Castles of Sovereigns. Mr Jefferson lives at Monticello the lofty Mountain. I live at Montezillo a little Hill. Every one of these Gentlemen have at times had noble Sentiments. I, even I, the Plebeian Inhabitant of Montezillo, have the childish vanity to think that in some lucid Intervals of my Life I have had some generous Sentiments.
So much for Alexander’s Republicanism.
You have hit it right. Kings must be all Brothers; and Nobles all Peers. Dukes or mere Barons, they must all be Peers, i.e. equals. Plebeians too must be all equal. They submit to the sublime order of things as far above their reach or comprehension. They submit to the Order of Nobles, or well born, or clarissimo loco Nati as a superior order of Beings. But if one of their own Class of Plebeians, is distinguished from the rest by Superiour Talents, Virtues, or Fortune all their Jealousy and Envy rises at once, and they are all ready to Vote as one of the Grecian Cities once did, that “all Men of Superiour Virtue be banished from the City: We want no Citizens of Superiour Virtues among Us. Let all such carry their Superiour Virtues elsewhere.”
All this is Sour and Severe! I acknowledge it. But is it ill natured? Is not every Word of it holy Truth?
Johnson talked at random as all of Us do. At one time, He said he “never read any Book, through, but Lady Mary Wortley Montagues Letters.” This Compliment procured him his Pension from Lord Bute. At other times he courted Compliments from Voltaire: but never obtained any. Once he said Voltaires Charles the 12th was the best History ever written. At another that Voltaires Candid was so exactly like his own Rassilas, that if they had not been printed at the same time, the World would have sworn that one had been copied from the other.
Nullius additus jurare in Verba Magistri, let Us not too implicitly confide in Alexander or Johnson.
The Massachusetts Election has gone entirely in favour of the Enemies of the national Administration. Banish all hopes of Aid from me or my Connections. You may depend upon it, that I and my sons are as unpopular in Massachusetts as Mr Madison or Mr Jefferson: and that even in the Village where We were born and where our Ancestors have lived for almost two hundred Years.
I am as ever with entire Confidence your
John Adams